PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion to correct illegal sentence and motion for clarification. However, we write additionally to clarify this Court’s prior decision, Pouza v. State, 895 So.2d 1229 (Fla. 3d DCA 2005). In Pouza, we found the defendant was entitled to twenty-one days credit for time served. Because this Court’s opinion. had two lower court case numbers, the defendant contends he is entitled to twenty-one days credit for time served on both cases. We disagree and clarify: the defendant is entitled to twenty-one days credit for time served on case no: 89-42942 but no additional credit for time served on case no: 89-47408.
Affirmed.